                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            OLIMPIA VERA GOMEZ,
                                   7                                                        Case No. 19-cv-04199-JCS
                                                         Plaintiff,
                                   8
                                                  v.                                        ORDER GRANTING MOTION TO
                                   9                                                        DISMISS AND DISMISSING ACTION
                                            KEVIN MCALEENAN, et al.,                        WITHOUT PREJUDICE
                                  10
                                                         Defendants.                        Re: Dkt. No. 16
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   I.       INTRODUCTION
                                  14            Plaintiff Olimpia Gomez is a national of Mexico who has lived in the United States since

                                  15   1990. Her severely disabled son, who was twenty years old when this action was filed, is a United

                                  16   States citizen. On April 15, 2019, Gomez filed an application seeking cancellation of removal

                                  17   under 8 U.S.C. § 1229b(b) on the basis that her removal from the United States would result in

                                  18   “exceptional and extremely unusual hardship” to her son, who is unable to care for himself.

                                  19   Complaint ¶ 5. In a decision dated May 28, 2019, an immigration judge found that Gomez was

                                  20   “statutorily eligible” for such relief when the application was filed but reserved decision because

                                  21   the yearly cap that has been placed on visas for those eligible for relief under § 1229b had been

                                  22   reached and there were no visas available. Complaint, Ex. 2 (May 28, 2019 Order of the

                                  23   Immigration Judge); see also 8 U.S.C. § 1229b(e)(1) (placing cap of 4,000 visas per fiscal year

                                  24   for individuals granted cancellation of removal under Section 1229b); 8 C.F.R. § 1240.21(c)(1).

                                  25   The immigration judge placed Gomez in the “queue” for applicants who qualify for cancellation of

                                  26   removal but for whom visa numbers are not available due to the visa cap. Complaint ¶ 1.

                                  27            Gomez filed an emergency complaint seeking mandamus and declaratory relief. In it, she

                                  28   asked the Court to hold that Defendants’ refusal to issue a visa number is arbitrary and capricious,
                                   1   violates her right to due process under the U.S. Constitution and is contrary to law and applicable

                                   2   regulations. Complaint ¶ 3. She relied on her son’s upcoming birthday, when he would turn

                                   3   twenty-one and therefore “age out” as a qualifying relative, to demonstrate exigent circumstances.

                                   4   Id. ¶ 2. That date has now passed, however. She alleges that the wait time for a visa to become

                                   5   available through the queue is about eighteen months, and that in the past immigration judges

                                   6   commonly secured visa numbers in cases involving exigent circumstances, such as where a

                                   7   qualifying relative was about to age out, so that these individuals did not need to wait until their

                                   8   names reached the top of the queue. Id. ¶ 9. However, under Operating Policies and Procedures

                                   9   Memorandum 17-04, issued on December 20, 2017 (“OPMM 17-04”), immigration judges are no

                                  10   longer permitted to request the issuance of visas, even in exigent circumstances. Id.

                                  11          Presently before the Court is Defendants’ Motion to Dismiss (“Motion”), in which

                                  12   Defendants contend the Court should dismiss this action, in its entirety, on the grounds that: 1) this
Northern District of California
 United States District Court




                                  13   Court does not have jurisdiction over Gomez’s complaint; 2) Gomez failed to exhaust her

                                  14   administrative remedies; and 3) Gomez fails to state a claim because she has no legal right to be

                                  15   granted discretionary relief from removal. The Court finds that the Motion is suitable for

                                  16   determination without oral argument and therefore vacates the hearing set for November 8, 2019

                                  17   at 9:30 a.m. pursuant to Civil Local Rule 7-1(b).

                                  18   II.    STATUTORY BACKGROUND
                                  19          Under 8 U.S.C. § 1229b(b), the Attorney General may cancel the removal and adjust the

                                  20   status of an alien who is inadmissible or deportable if the alien meets four criteria: 1) she has been

                                  21   physically present in the United States for a continuous period of ten years preceding the

                                  22   application; 2) she has been a person of good moral character during such period; 3) she has not

                                  23   been convicted of certain offenses; and 4) she establishes that removal would result in

                                  24   “exceptional and extremely unusual hardship” to the alien’s United States citizen spouse, parent or

                                  25   child. For the purposes of this provision, an individual must be under twenty-one years of age to

                                  26   be considered a “child.” 8 U.S.C. § 1101(b)(1). The relief that is available under § 1229b is

                                  27   limited, however, under subsection (e), which provides, with limited exceptions that do not apply

                                  28   here, that “the Attorney General may not cancel the removal and adjust the status under this
                                                                                          2
                                   1   section, nor suspend the deportation and adjust the status under section 1254(a) of this title (as in

                                   2   effect before September 30, 1996), of a total of more than 4,000 aliens in any fiscal year.” 8

                                   3   U.S.C. § 1229b(e)(1).

                                   4          The Department of Justice, Executive Office for Immigration Review (“EOIR”)

                                   5   promulgates regulations implementing the cap established by 8 U.S.C. § 1229b(e)(1). As of

                                   6   January 4, 2018, those regulations provide that when the cap has been reached, “further decisions

                                   7   to grant such relief must be reserved until such time as a grant becomes available under the annual

                                   8   limitation in a subsequent fiscal year.” 8 C.F.R. § 1240.21(c)(1). Further, the Immigration Court

                                   9   and the Board may “no longer issue conditional grants of suspension of deportation or cancellation

                                  10   of removal.” 8 C.F.R. § 1240.21(a)(2). The regulations further state that the availability of relief

                                  11   under 8 U.S.C. § 1229b is determined “according to the date the order granting such relief

                                  12   becomes final.” 8 C.F.R. § 1240.21(c). Thus, the regulations establish a “queue” for the 4,000
Northern District of California
 United States District Court




                                  13   visas that are issued each year.

                                  14   III.   WHETHER THE COURT HAS JURISDICTION OVER GOMEZ’S COMPLAINT
                                  15          A.    Contentions of the Parties
                                  16          In the Motion, Defendants argue that there is no subject matter jurisdiction over Gomez’s

                                  17   claims because, pursuant to 8 U.S.C. § 1252(a)(5), exclusive jurisdiction over her claims lies with

                                  18   the Court of Appeals. Motion at 5 (quoting 8 U.S.C. §1252(a)(5) (“a petition for review filed with

                                  19   an appropriate court of appeals in accordance with this section shall be the sole and exclusive

                                  20   means for judicial review of an order of removal entered or issued under any provision of this

                                  21   chapter,”)). According to Defendants, the exclusive jurisdiction of the Court of Appeals

                                  22   encompasses “all questions of law and fact, including interpretation and application of

                                  23   constitutional and statutory provisions, arising from any action taken or proceeding brought to

                                  24   remove an alien from the United States . . . .” Id. at 5-6 (quoting 8 U.S.C. § 1252(b)(9)). Based

                                  25   on §§ 1252(a)(5) and 1252(b)(9), Defendants assert, the Ninth Circuit has found that “any issue—

                                  26   whether legal or factual—arising from any removal-related activity can be reviewed only through

                                  27   the [petition for review] process.” Id. at 6 (quoting J..E.F.M. v. Lynch, 837 F.3d 1026, 1031 (9th

                                  28   Cir. 2016) (emphasis in original)).
                                                                                         3
                                   1          In her Opposition brief, Gomez argues that 8 U.S.C. § 1252(a)(5) does not apply because it

                                   2   covers only final removal orders and here, no removal order has been issued as to Gomez.

                                   3   Opposition at 2. She does not address the implications of 8 U.S.C. § 1252(b)(9). She further

                                   4   asserts that the Court has jurisdiction under 28 U.S.C. § 1331 (federal question jurisdiction), 28

                                   5   U.S.C. § 1361 (giving district courts jurisdiction over mandamus actions), 5 U.S.C. § 702 (the

                                   6   Administrative Procedures Act) and 28 U.S.C. § 2201 (creating jurisdiction over claims for

                                   7   declaratory relief). Id. at 2. She also argues that “the court has jurisdiction under Bark v. INS,

                                   8   511 U.S. F.2d 1200, 1201 (9th Cir. 1975); Bangura v. Hansen, 434 F.3d 487, 493 (6th Cir. 2006);

                                   9   Lutwak v. United States, 344 U.S. 604, 733 S.Ct. 481, 97 L.Ed. 593 (1953).” Id. at 3.

                                  10                1. Legal Standards Under Rule 12(b)(1)
                                  11          Federal courts are courts of limited jurisdiction. Kokkonen v. Guardian Life Ins. Co. of

                                  12   Am., 511 U.S. 375, 377 (1994). Accordingly, “federal courts have a continuing independent
Northern District of California
 United States District Court




                                  13   obligation to determine whether subject-matter jurisdiction exists” over a given claim. Leeson v.

                                  14   Transamerica Disability Income Plan, 671 F.3d 969, 975 (9th Cir. 2012) (internal quotation marks

                                  15   and citations omitted). Rule 12(b)(1) allows defendants to move to dismiss a claim for lack of

                                  16   subject-matter jurisdiction. Fed. R. Civ. P. 12(b)(1). On a motion to dismiss for lack of subject

                                  17   matter jurisdiction under Rule 12(b)(1), it is the plaintiff’s burden to establish the existence of

                                  18   subject matter jurisdiction. Kingman Reef Atoll Invs., LLC v. United States, 541 F.3d 1189, 1197

                                  19   (9th Cir. 2008).

                                  20          A party challenging the court’s subject matter jurisdiction under Rule 12(b)(1) may bring a

                                  21   facial challenge or a factual challenge. See White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). “If

                                  22   the defendant brings a facial attack, arguing that the allegations in the complaint are insufficient to

                                  23   demonstrate the existence of jurisdiction, the court’s inquiry is much the same as when ruling on a

                                  24   motion to dismiss brought under Rule 12(b)(6).” Org. for Advancement of Minorities with

                                  25   Disabilities v. Brick Oven Rest., 406 F. Supp. 2d 1120, 1124 (S.D. Cal. 2005) (citing Moore’s

                                  26   Federal Practice § 12.30). This means the court accepts the factual allegations in the complaint as

                                  27   true. Miranda v. Reno, 238 F.3d 1156, 1157 (9th Cir. 2001). Where a defendant brings a factual

                                  28   challenge, on the other hand, “a court may look beyond the complaint to matters of public record
                                                                                          4
                                   1   without having to convert the motion into one for summary judgment.” White, 227 F.3d at 1242

                                   2   (citation omitted).

                                   3                2. Discussion
                                   4          Under 8 U.S.C. § 1252(a)(5), “a petition for review filed with an appropriate court of

                                   5   appeals in accordance with this section shall be the sole and exclusive means for judicial review of

                                   6   an order of removal entered or issued under any provision of this chapter . . . .” Further, 8 U.S.C.

                                   7   §1252(b)(9), entitled “[c]onsolidation of questions for judicial review” states as follows:

                                   8                  Judicial review of all questions of law and fact, including
                                                      interpretation and application of constitutional and statutory
                                   9                  provisions, arising from any action taken or proceeding brought to
                                                      remove an alien from the United States under this subchapter shall be
                                  10                  available only in judicial review of a final order under this section.
                                                      Except as otherwise provided in this section, no court shall have
                                  11                  jurisdiction, by habeas corpus under section 2241 of Title 28 or any
                                                      other habeas corpus provision, by section 1361 or 1651 of such title,
                                  12                  or by any other provision of law (statutory or nonstatutory), to review
Northern District of California
 United States District Court




                                                      such an order or such questions of law or fact.
                                  13

                                  14   8 U.S.C. § 1252(b)(9). The Ninth Circuit has explained that these judicial review provisions were

                                  15   adopted in 1996 “to make perfectly clear ‘that only courts of appeals—and not district courts—

                                  16   could review a final removal order,’ that ‘review of a final removal order is the only mechanism

                                  17   for reviewing any issue raised in a removal proceeding,’ and that the statute was ‘intended to

                                  18   preclude all district court review of any issue raised in a removal proceeding.’” J.E.F.M. v. Lynch,

                                  19   837 F.3d at 1034 (quoting H.R. Rep. No. 109–72, at 173).

                                  20          The court in J.E.F.M. v. Lynch found that the language used in § 1252(b)(9) was drawn

                                  21   directly from a recent Supreme Court case, McNary v. Haitian Refugee Center, in which the “the

                                  22   [Supreme] Court offered a blueprint for how Congress could draft a jurisdiction-channeling statute

                                  23   that would cover not only individual challenges to agency decisions, but also broader challenges to

                                  24   agency policies and practices.” Id. (citing McNary v. Haitian Refugee Ctr., Inc., 498 U.S. 479,

                                  25   487 (1991)). In McNary, a group of asylum seekers from Haiti sought to challenge in district court

                                  26   the way the Immigration and Naturalization Service was administering the Special Agricultural

                                  27   Worker (“SAW”) amnesty program, governed by provisions of the Immigration Reform Control

                                  28   Act. 498 U.S. at 483. The Court held that under the governing statute, the district court had
                                                                                         5
                                   1   jurisdiction to “hear a challenge to INS practices and policies because the statute channeled only

                                   2   individual—not wider policy—claims through the [petition for review] process.” J.E.F.M. v.

                                   3   Lynch, 837 F.3d at 1034 (citing McNary, 498 U.S. at 494). It noted that Congress could have

                                   4   enacted a broader provision if it had intended to channel such cases to the Court of Appeals by

                                   5   using broader language: “Congress could, for example, have . . . channel[ed] into the Reform

                                   6   Act’s special review procedures ‘all causes . . . arising under any of the provisions’ of the

                                   7   legalization program. It moreover could have . . . referr[ed] to review ‘on all questions of law and

                                   8   fact’ under the SAW legalization program.” McNary, 498 U.S. at 494. Because the language of

                                   9   the provisions Congress subsequently enacted “neatly tracks the policy and practice jurisdiction-

                                  10   channeling language suggested in McNary,” the Ninth Circuit concluded that “§§ 1252(a)(5) and

                                  11   1252(b)(9) channel review of all claims, including policies-and-practices challenges, through the

                                  12   [petition for review] process whenever they ‘arise from’ removal proceedings.” J.E.F.M. v. Lynch,
Northern District of California
 United States District Court




                                  13   837 F.3d at 1035.

                                  14          In J.E.F.M., the Ninth Circuit further explained that § 1252(b)(9) has “built-in limits.” Id.

                                  15   at 1032. In particular, because this section channels only questions “arising from any action taken

                                  16   or proceeding brought to remove an alien,” it excludes from the petition for review process

                                  17   “claims that are independent of or collateral to the removal process.” Id. “[T]he distinction

                                  18   between an independent claim and indirect challenge turns “‘on the substance of the relief that a

                                  19   plaintiff is seeking.’” Martinez v. Napolitano, 704 F.3d 620, 622 (9th Cir. 2012) (quoting

                                  20   Delgado v. Quarantillo, 643 F.3d 52, 55 (2d Cir. 2011)). In Martinez, the plaintiff brought an

                                  21   action in a federal district court under the Administrative Procedures Act, asserting that the Board

                                  22   of Immigration Appeals (“BIA”) decision to deny his application for asylum, withholding of

                                  23   removal, and relief under the Convention Against Torture (“CAT”) was arbitrary and capricious.

                                  24   643 F.3d at 621. The Ninth Circuit held that the district court did not have jurisdiction, rejecting

                                  25   the plaintiff’s argument that his claim was independent from the removal proceeding on the basis

                                  26   that “it [was] simply another attempt to obtain judicial review of his removal order.” Id. at 622.

                                  27   The court further held that “[w]hen a claim by an alien, however it is framed, challenges the

                                  28   procedure and substance of an agency determination that is ‘inextricably linked’ to the order of
                                                                                         6
                                   1   removal, it is prohibited by section 1252(a)(5).” Id. at 623.

                                   2           Here, Gomez argues that her complaint is not governed by 8 U.S.C. § 1252 because a

                                   3   removal order has not yet been issued. However, she does not point to any authority in support of

                                   4   her argument. She also fails to address the Ninth Circuit authority discussed above holding that §

                                   5   1252 is not limited to challenges to final removal orders but extends to claims that challenge

                                   6   agency procedures that are “inextricably linked” to an order of removal. As Gomez asks the

                                   7   Court to grant relief that will have the effect of negating an order of removal, should one be

                                   8   issued, the Court concludes that her challenge to the policy that governs the issuance of visas

                                   9   under 8 U.S.C. § 1229b(b) must be brought in the Court of Appeals. The Court further notes that

                                  10   none of the cases cited by Gomez in her Opposition brief in support of the existence of jurisdiction

                                  11   in this court (listed above) addresses the question of district court jurisdiction under 8 U.S.C. §

                                  12   1252.
Northern District of California
 United States District Court




                                  13   IV.     CONCLUSION
                                  14           For the reasons stated above, the Court GRANTS the Motion on the basis that it does not

                                  15   have jurisdiction over this action. Accordingly, the Court DISMISSES this case without prejudice.

                                  16           IT IS SO ORDERED.

                                  17

                                  18   Dated: November 5, 2019

                                  19                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  20                                                    Chief Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          7
